SECOND AMENDMENT

SECOND AMENDMENT, dated as of June 30, 2005 (this “Second Amendment”), to the
Amended and Restated Credit Agreement, dated as of November 12, 2004 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among General Growth Properties, Inc. (“Holdings”), GGP Limited
Partnership (the “Partnership”), GGPLP L.L.C. (the “Company”; Holdings, the
Partnership and the Company being referred to herein, collectively, as the
“Borrowers”), the Lenders parties thereto, Banc of America Securities LLC,
Credit Suisse First Boston, Lehman Brothers Inc. and Wachovia Capital Markets,
LLC, as joint advisors, joint arrangers and joint bookrunners, Bank of America,
N.A. and Credit Suisse First Boston, as syndication agents, Eurohypo AG, New
York Branch, as documentation agent, Lehman Commercial Paper Inc., as Tranche B
administrative agent (in such capacity, the “Tranche B Administrative Agent”),
and Wachovia Bank, National Association, as general administrative agent (in
such capacity, the “General Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrowers, the Lenders and the Tranche B Administrative Agent are
parties to the Credit Agreement;

WHEREAS, the Borrowers have requested that the Credit Agreement be amended to
provide for the Tranche B Term Loan Refinancing (as defined herein);

WHEREAS, the Lenders and the Tranche B Administrative Agent are willing to agree
to such amendment to the Credit Agreement, subject to the terms and conditions
set forth herein; and

WHEREAS, the Borrowers have asked each of Lehman Brothers Inc. and Credit Suisse
to act as exclusive joint lead arrangers for this Second Amendment and each of
Lehman Brothers Inc. and Credit Suisse has agreed to serve in such capacity;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the Borrowers, the Lenders and the Tranche B Administrative Agent hereby
agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms which are
defined in the Credit Agreement are used herein as therein defined.

2. Amendments to Section 1.1 (Definitions).

(a) Section 1.1 of the Credit Agreement is hereby amended by adding the
following new or substitute definitions, to appear in alphabetical order:

“Continuing Tranche B Term Loan Lender”: each Lender which holds an Original
Tranche B Term Loan and which has a Replacement Tranche B Term Loan Commitment.

“Original Tranche B Term Loan”: a Tranche B Term Loan made to the Borrowers
pursuant to this Agreement on the Closing Date.

“Original Tranche B Term Loan Commitment”: as to any Lender, the Tranche B Term
Loan Commitment of such Lender in effect immediately prior to the Second
Amendment Effective Date.

“Original Tranche B Term Loan Lender”: each Lender which holds an Original
Tranche B Term Loan immediately prior to the Second Amendment Effective Date.

“Replacement Tranche B Term Loan Commitment”: as to any Lender, the obligation
of such Lender, if any, to make a Replacement Tranche B Term Loan to the
Borrowers hereunder in a principal amount not to exceed the amount agreed to by
the Borrowers, the Tranche B Administrative Agent and such Lender. The original
aggregate amount of the Replacement Tranche B Term Loan Commitments is
$1,995,000,000.

“Replacement Tranche B Term Loan Lender”: each Lender which has a Replacement
Tranche B Term Loan Commitment or which has made a Replacement Tranche B Term
Loan.

“Replacement Tranche B Term Loan”: as defined in Section 2.1(a) hereof.

“Second Amendment”: the Second Amendment, dated as of June 30, 2005, to this
Agreement.

“Second Amendment Effective Date”: the date on which the conditions precedent
set forth in Section 7 of the Second Amendment shall have been satisfied, which
date is June 30, 2005.

“Tranche B Term Loan”: prior to the Second Amendment Effective Date, an Original
Tranche B Term Loan; and from and after the Second Amendment Effective Date, a
Replacement Tranche B Term Loan.

“Tranche B Term Loan Commitment”: prior to the Second Amendment Effective Date,
an Original Tranche B Term Loan Commitment; and from and after the Second
Amendment Effective Date, a Replacement Tranche B Term Loan Commitment.

“Tranche B Term Loan Lender”: prior to the Second Amendment Effective Date, each
Original Tranche B Term Loan Lender; and from and after the Second Amendment
Effective Date, each Replacement Tranche B Term Loan Lender.

“Tranche B Term Loan Refinancing”: the refinancing in full of the outstanding
Original Tranche B Term Loans with the proceeds of the Replacement Tranche B
Term Loans.

(b) The definition of “Applicable Margin” in Section 1.1 of the Credit Agreement
is hereby amended by deleting the last row of the table contained therein and
inserting in lieu thereof the following language:

                      Base Rate Loans   Eurodollar Loans
“Tranche B Term Loan Facility
    1.00 %     2.00%”  

3. Amendment to Section 2.1 (Term Loan Commitments). Section 2.1 of the Credit
Agreement is hereby amended by deleting such Section and substituting therefor
the following:

2.1 Term Loan Commitments. (a) Subject to the terms and conditions hereof,
(i) the CMBS Bridge Loan Lenders severally agree to make term loans (each, a
“CMBS Bridge Loan”) to the Borrowers on the Closing Date in an amount for each
CMBS Bridge Loan Lender not to exceed the amount of the CMBS Bridge Loan
Commitment of such Lender, (ii) the Tranche A Term Loan Lenders severally agree
to make term loans (each, a “Tranche A Term Loan”) to the Borrowers on the
Closing Date in an amount for each Tranche A Term Loan Lender not to exceed the
amount of the Tranche A Term Loan Commitment of such Lender and (iii) the
Replacement Tranche B Term Loan Lenders severally agree to make term loans (or,
in the case of the Continuing Tranche B Term Loan Lenders, pursuant to clause
(b), elect to convert Original Tranche B Term Loans) (each, a “Replacement
Tranche B Term Loan”) to the Borrowers on the Second Amendment Effective Date in
an amount for each Replacement Tranche B Term Loan Lender not to exceed the
amount of the Replacement Tranche B Term Loan Commitment of such Lender. The
Term Loans may from time to time be Eurodollar Loans or Base Rate Loans, as
determined by the relevant Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.13. The Original Tranche B Term Loans were
made to the Borrowers on the Closing Date.

(b) In connection with the making of the Replacement Tranche B Term Loans
pursuant to clause (a) above, by delivering written notice to the Tranche B
Administrative Agent on or prior to the Second Amendment Effective Date, any
Continuing Tranche B Term Loan Lender may elect to make all of such Lender’s
Replacement Tranche B Term Loan requested by the Borrowers to be made on the
Second Amendment Effective Date by converting all of the outstanding principal
amount of the Original Tranche B Term Loans held by such Lender into Replacement
Tranche B Term Loans in a principal amount equal to the amount of the loans so
converted (each, a “Converted Original Tranche B Term Loan”). On the Second
Amendment Effective Date, the Converted Original Tranche B Term Loans shall be
converted for all purposes of this Agreement into Replacement Tranche B Term
Loans, and the Tranche B Administrative Agent shall record in the Register the
aggregate amounts of Converted Original Tranche B Term Loans converted into
Replacement Tranche B Term Loans. Any written notice to the Tranche B
Administrative Agent delivered by an applicable Lender pursuant to this Section
shall specify the amount of such Lender’s Replacement Tranche B Term Loan
Commitment and the principal amount of the Original Tranche B Term Loans held by
such Lender that is to be converted into Replacement Tranche B Term Loans.
Converted Original Tranche B Term Loans shall constitute Replacement Tranche B
Term Loans for all purposes of this Agreement.

(c) The Tranche B Term Loan Refinancing shall not extinguish the Original
Tranche B Term Loans; provided that the Original Tranche B Term Loans will be
refinanced with the proceeds of the Replacement Tranche B Term Loans. Nothing
herein contained shall be construed as a substitution or novation of the
Original Tranche B Term Loans, which shall remain outstanding after the Second
Amendment Effective Date as Replacement Tranche B Term Loans. Notwithstanding
any provision of this Agreement, the provisions of Sections 2.19, 2.20, 2.21 and
10.5 as in effect immediately prior to the Second Amendment Effective Date will
continue to be effective as to all matters arising out of or in any way related
to facts or events existing or occurring prior to the Second Amendment Effective
Date.

(d) The aggregate principal amount of all Tranche A Term Loans, all Revolving
Credit Loans, all Swing Line Loans and all Letters of Credit outstanding under
the Credit Agreement on the Second Amendment Effective Date shall continue to be
outstanding.

(e) Each borrowing of Term Loans shall be made by Holdings, the Company or the
Partnership or simultaneously by any of Holdings, the Company and the
Partnership and shall be the separate obligation of the Borrower making such
borrowing and not of the other Borrowers; provided, however, that pursuant to
the Guarantee and Pledge Agreement, Holdings and the Partnership shall guaranty
each other’s Obligations and the Obligations of the Company (so that
(1) Holdings and the Partnership shall, as Guarantors, be liable, subject to the
limitations set forth in the Guarantee and Pledge Agreement, for each others’
Obligations and (2) Holdings and the Partnership shall also, as Guarantors, be
liable, subject to the limitations set forth in the Guarantee and Pledge
Agreement, for the Obligations of the Company, but the Company shall not be
liable for the Obligations of Holdings or the Partnership). The Term Loans have
been allocated to and shall be borrowed by each Borrower set forth below on the
Closing Date in the following amounts:

                         
 
  CMBS Bridge Loans
  Tranche A Term Loans
  Tranche B Term Loans

Holdings
  $ 404,173,759.00     $ 3,650,000,000     $ 2,000,000,000  
Partnership
  $ 222,247,872.30     $ 0     $ 0  
Company
  $ 518,578,368.70     $ 0     $ 0  

The Replacement Tranche B Term Loans have been allocated to and shall be
borrowed by each Borrower set forth below on the Second Amendment Effective Date
in the following amounts:

         
 
  Replacement Tranche B Term Loans
Holdings
  $ 0  
Partnership
  $ 1,995,000,000  
Company
  $ 0  

Notwithstanding anything herein to the contrary, the Partnership shall be
permitted to assume all of the Term Loans made to Holdings on the Closing Date
in a manner reasonably satisfactory to the Administrative Agent.

4. Amendment to Section 2.2 (Procedure for Term Loan Borrowing). Section 2.2 of
the Credit Agreement is hereby amended by deleting such Section and substituting
therefor the following:

2.2 Procedure for Term Loan Borrowing. The relevant Borrower shall deliver to
the Tranche B Administrative Agent irrevocable notice (which notice must be
received by the Tranche B Administrative Agent prior to 10:00 A.M., New York
City time, (a) three Business Days prior to the requested Second Amendment
Effective Date, in the case of Eurodollar Loans, or (b) one Business Day prior
to the requested Second Amendment Effective Date, in the case of Base Rate
Loans) requesting that the Replacement Tranche B Term Loan Lenders make the
Replacement Tranche B Term Loans or convert the Original Tranche B Term Loans to
Replacement Tranche B Term Loans on the Second Amendment Effective Date. Upon
receipt of such notice the Tranche B Administrative Agent shall promptly notify
each Replacement Tranche B Term Loan Lender thereof. Not later than 12:00 Noon,
New York City time, on the Second Amendment Effective Date each Replacement
Tranche B Term Loan Lender shall make available to the Tranche B Administrative
Agent at the Funding Office an amount in immediately available funds equal to
the Replacement Tranche B Term Loan or Replacement Tranche B Term Loans to be
made by such Lender. The Tranche B Administrative Agent shall apply the amounts
made available to the Tranche B Administrative Agent by the Replacement Tranche
B Term Lenders to the repayment of principal of the Original Tranche B Term
Loans.

5. Amendment to Section 4.16 (Use of Proceeds). Section 4.16 of the Credit
Agreement is hereby amended by adding the following at the end thereof: “The
Replacement Tranche B Term Loans shall be used for the Tranche B Term Loan
Refinancing.”

6. Representations and Warranties. Holdings and the Partnership hereby confirm,
reaffirm and restate the representations and warranties set forth in Section 4
of the Credit Agreement. Holdings and the Partnership represent and warrant
that, after giving effect to this Second Amendment, no Default or Event of
Default has occurred and is continuing.

7. Effectiveness. This Second Amendment shall become effective as of the date
set forth above (the “Second Amendment Effective Date”) upon the satisfaction of
the following conditions precedent:

(a) Second Amendment. The Tranche B Administrative Agent shall have received
this Second Amendment executed and delivered by the Tranche B Administrative
Agent, the Borrowers and each Lender with a Replacement Tranche B Term Loan
Commitment (or, in the case of any Lender, a lender addendum or joinder
agreement in a form specified by the Tranche B Administrative Agent).

(b) Fees. The Lenders and the Tranche B Administrative Agent shall have received
all fees required to be paid on or before the Second Amendment Effective Date,
and all expenses required to be paid on or before the Second Amendment Effective
Date for which invoices have been presented, including, without limitation, the
reasonable fees and expenses of legal counsel, on or before the Second Amendment
Effective Date.

(c) Security Documents. The Tranche B Administrative Agent shall have received
the Acknowledgment and Confirmation, substantially in the form of Exhibit A
hereto, executed and delivered by an authorized officer of each Borrower and
each other Loan Party.

(d) Tranche B Term Loan Refinancing. The Tranche B Term Loan Refinancing shall
have been consummated or arrangements reasonably satisfactory to the Tranche B
Administrative Agent shall have been made for the consummation thereof.

(e) Closing Certificate. The Tranche B Administrative Agent shall have received
a certificate of each Borrower, dated the Second Amendment Effective Date,
substantially in the form of Exhibit C to the Credit Agreement, with appropriate
insertions and attachments.

(f) Legal Opinions. The Tranche B Administrative Agent shall have received a
legal opinion from counsel to the Borrowers in form and substance reasonably
satisfactory to the Tranche B Administrative Agent.

8. Prepayment Notice. The Lenders hereby waive the requirements of the Credit
Agreement to the extent, but only to the extent, the Credit Agreement requires
more than one Business Day’s notice of repayment to be given in connection with
the Tranche B Term Loan Refinancing.

9. Tranche B Term Loan Refinancing. The Borrowers hereby irrevocably direct the
Tranche B Administrative Agent (a) to apply the proceeds of the Replacement
Tranche B Term Loans being funded (and not being converted) immediately upon the
receipt thereof to prepay the outstanding principal of the Original Tranche B
Term Loans and (b) with respect to all Replacement Tranche B Term Loans being
converted from Original Tranche B Term Loans, to take such action as is deemed
necessary or appropriate to effectuate the conversion of such Original Tranche B
Term Loans into Replacement Tranche B Term Loans in the manner described in
paragraph (b) of Section 2.1 of the Credit Agreement as amended hereby. The
Borrowers also agree to pay to the Tranche B Administrative Agent on the Second
Amendment Effective Date by intrabank transfer of immediately available funds
all accrued interest, fees and any other amounts owing in respect of the
Original Tranche B Term Loans as of such date (including any amounts payable
pursuant to Section 2.21 of the Credit Agreement as a result of the Tranche B
Term Loan Refinancing, including as a result of the conversion of Original
Tranche B Term Loans to Replacement Tranche B Term Loans).

10. Repricings of Replacement Tranche B Term Loans. For the avoidance of doubt,
the Borrowers hereby acknowledge and agree that the Replacement Tranche B Term
Loans are not permitted to be repriced or modified pursuant to the last
paragraph of Section 10.1 of the Credit Agreement.

11. Continuing Effect of the Credit Agreement. This Second Amendment shall not
constitute an amendment of any other provision of the Credit Agreement not
expressly referred to herein and shall not be construed as a waiver or consent
to any further or future action on the part of the Borrowers that would require
a waiver or consent of the Lenders or any Agent. Except as expressly amended
hereby, the provisions of the Credit Agreement are and shall remain in full
force and effect.

12. Counterparts. This Second Amendment may be executed by the parties hereto in
any number of separate counterparts (including facsimiled counterparts), each of
which shall be deemed to be an original, and all of which taken together shall
be deemed to constitute one and the same instrument.

13. GOVERNING LAW. THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

14. Expenses. Each Borrower (on a pro rata basis based on the maximum amount of
the Commitments made available to it hereunder) severally agrees to pay or
reimburse the Tranche B Administrative Agent for all of its out-of-pocket costs
and expenses incurred in connection with the preparation, negotiation and
execution of this Second Amendment, including, without limitation, the fees and
disbursements of counsel to the Tranche B Administrative Agent.

1

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

 
 
GENERAL GROWTH PROPERTIES, INC.
 
By: /s/ Ron Gern
 
Name: Ron Gern
Title: Senior Vice President
 
GGP LIMITED PARTNERSHIP
By: General Growth Properties, Inc., its general
partner
 
By: /s/ Ron Gern
 
Name: Ron Gern
Title: Senior Vice President
 
GGPLP L.L.C.
By: GGP Limited Partnership, its managing
member
By: General Growth Properties, Inc., general
partner of GGP Limited Partnership
 
By: /s/ Ron Gern
 
Name: Ron Gern
Title: Senior Vice President
 
LEHMAN COMMERCIAL PAPER INC., as
Tranche B Administrative Agent and as a Lender
 
By: /s/ Craig Malloy
 
Name: Craig Malloy
Title: Authorized Signatory
 

2